        Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 1 of 30




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 MONTGOMERY BLAIR SIBLEY,

                              Plaintiff,                     Case # 19-CV-6517-FPG
                                                             DECISION AND ORDER
 v.

 CHAUNCEY J. WATCHES, solely in his
 official capacity as a New York Consolidated
 Laws, Penal Law 265.00(10) Licensing Officer;
 ANDREW MARK CUOMO, solely in his official
 capacity as the Chief Administrative Officer of the State
 of New York; JAMES L. ALLARD, solely in his official
 capacity as Sheriff of Steuben County, New York;
 BROOKS BAKER, solely in his official capacity as
 District Attorney of Steuben County; and KEITH M.
 CORLETT, solely in his official capacity as
 Superintendent of the New York State Police;

                         Defendants.
___________________________________

                                      INTRODUCTION

       Pro se Plaintiff Montgomery Blair Sibley brings this action under 42 U.S.C. § 1983

challenging the constitutionality of New York State’s laws banning the unlicensed possession of

handguns and the possession of cane swords. ECF No. 56. Several motions are pending before

the Court: (1) Defendant Brooks Baker’s Motion to Dismiss Sibley’s Third Amended Complaint,

ECF No. 59; (2) Defendants Keith M. Corlett, Andrew Mark Cuomo, and Chauncey J. Watches’s

Motion to Dismiss Sibley’s Third Amended Complaint, ECF No. 60; and (3) Sibley’s Motion to

Expedite, Request for Judicial Notice, and Motion for Preliminary Injunction. ECF No. 65.

       Because the substance of the motions substantially overlap, the Court considers all of the

parties’ motions together. See Schreiber v. Friedman, No. 15-CV-6861 (CBA) (JO), 2017 U.S.

Dist. LEXIS 221610, at *15 (E.D.N.Y. Mar. 31, 2017) (considering overlapping motions together).

                                               1
         Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 2 of 30




For the reasons stated below, Defendants’ motions to dismiss are GRANTED, and Sibley’s motion

to expedite, for judicial notice, and for a preliminary injunction is deemed MOOT.

                                        BACKGROUND

       The following facts are taken from the Third Amended Complaint unless otherwise noted.

In November 2017, Sibley moved from Washington, D.C. to Corning, New York, and brought two

handguns and a cane sword with him. ECF No. 56 ¶ 10. On July 18, 2018, Sibley applied for a

“carry concealed” handgun license in Steuben County, New York. Id. ¶ 12. He disclosed the

possession of his two handguns on the application. Id. The application triggered an investigation,

including a series of background checks. Id. To the best of Sibley’s knowledge, these all came

back negative for any criminal or mental health history. Id.

       On December 28, 2018, as part of the investigation, Sibley was interviewed by a Steuben

County Sheriff’s Deputy. Id. ¶ 13. Following the interview, the Deputy told Sibley that possessing

his handguns in his home without a license was illegal under N.Y. Penal Law § 265.01(1) and

advised Sibley to get rid of them pending the decision on his application. Id. Sibley removed his

handguns from New York. Id. He also removed his cane sword. Id.

       On May 29, 2019, Defendant Chauncey J. Watches, a Steuben County judge and handgun

licensing officer, sent Sibley a letter denying his “carry concealed” handgun license application.

Id. ¶ 16. The denial letter stated that “the decision [was] based upon concerns expressed in the

Sheriff’s investigation,” specifically “concerns about your being sufficiently responsible to

possess and care for a pistol” and concerns “that your history demonstrates that you place your

own interest above the interests of society.” Id. The letter advised Sibley that he had the right to

request a hearing at which he could testify and present witnesses. Id.




                                                 2
          Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 3 of 30




         On June 14, 2019, Sibley requested a hearing. Id. at 17. But before the hearing could take

place, on July 9, 2019, Sibley brought the instant action in this Court challenging Judge Watches’s

initial denial of his handgun license application and the constitutionality of New York’s handgun

licensing laws. ECF No. 1. The parties engaged in motion practice, and Sibley ultimately filed

his Third Amended Complaint, the operative pleading. ECF No. 56.

         The hearing before Judge Watches took place on January 10, 2020. ECF No. 56 ¶ 19. On

March 9, 2020, Judge Watches issued a written decision confirming his denial of Sibley’s handgun

license application. ECF No. 56 ¶ 21. In it, Judge Watches found that Sibley had failed to

demonstrate “good moral character” as required by N.Y. Penal Law § 400.00(1)(b). ECF No. 56

at 24-27. His decision1 explained, in relevant part:

                 Penal Law § 400 governs the issuance of pistol permits. The relevant
         question in this matter is that the applicant be of “good moral character.” Penal
         Law § 400 1. (b). Good cause exists to deny a permit where the applicant lacks
         “the essential temperament of character which should be present in one entrusted
         with a dangerous [weapon] . . . , or that he or she does not possess the maturity,
         prudence, carefulness, good character, temperament, demeanor and judgment
         necessary to have a pistol permit.” Matter of Gurnett v. Bargnesi, 147 AD3d 1319
         [4th Dept. 2017] [internal quotation marks omitted].

                 Western civilization has long recognized that good moral character is the
         ideal state of a person’s beliefs and values that provides the most benefit to a healthy
         and worthy society. Good moral character is more than having an unblemished
         criminal record. A person of good moral character behaves in an ethical manner
         and provides the Court, and ultimately society, reassurance that he can be trusted
         to make good decisions. Aldo Leopold said that “ethical behavior is doing the right
         thing when no one else is watching—even when doing the wrong thing is legal.”
         Given the nature of the responsibility involved with the handling of a dangerous
         weapon, the Court must be assured of the applicant’s ability to follow the law and
         abide by rules and regulations necessary to protect the safety of the individual and
         society. The Court must also have a basis to trust that the applicant’s character is
         such that he will behave in an ethical manner where there are no written rules. The

1
  Judge Watches’s decision was attached to the Third Amended Complaint and thus the Court may consider it on a
motion to dismiss. Chamberlain v. City of White Plains, 960 F.3d 100, 105 (2d Cir. 2020) (“[D]ocuments that are
attached to the complaint or incorporated in it by reference are deemed part of the pleading and may be considered
when ruling on a motion to dismiss.” (citation and internal quotation marks omitted)). It is also a proper subject of
judicial notice. Williams v. N.Y.C. Hous. Auth., 816 F. App’x 532, 534 (2d Cir. 2020) (summary order).

                                                         3
        Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 4 of 30




      evidence presented does not provide the Court with assurance that Mr. Sibley can
      follow specific laws, rules and regulations let alone behave in an ethical and
      responsible manner necessary to be granted a pistol permit. In short, Mr. Sibley has
      failed to demonstrate his good moral character.

              The Court first notes that Mr. Sibley has been suspended from the practice
      of law in the State of Florida, the District of Columbia and the State of New York
      as well as various federal courts. This gives the Court pause in considering Mr.
      Sibley’s application. The Preamble to the New York Rules of Professional Conduct
      notes that a lawyer, as a member of the legal profession, is an officer of the legal
      system with special responsibility for the quality of justice. A lawyer has a duty to
      uphold the legal process and demonstrate respect for the legal system as well as
      further the public’s understanding of and confidence in the rule of law and the
      justice system. Because Mr. Sibley has failed to maintain these duties as an officer
      of the legal system, the Court lacks confidence that Mr. Sibley will follow both the
      explicit and implicit rules inherent in the responsibility of a pistol permit holder.

              Even assuming, arguendo, that Mr. Sibley has somehow rehabilitated
      himself from the circumstances that led to his disbarment, his testimony at the
      hearing belies any such notion. During his testimony, Mr. Sibley argued that
      although his actions as an attorney may have been vexatious and meritless they
      were not frivolous. This is a distinction without a difference and factually incorrect.
      In 2006, the Florida Supreme Court held that Mr. Sibley’s “frivolous and abusive
      filings must immediately come to an end” and found sanctions appropriate. Sibley
      v. Fla. Judicial Qualifications Comm’n, 973 So.2d 425, 427 [2006]. Even after his
      disbarment, Mr. Sibley has continued to pursue frivolous litigation in various
      courts. As recently as 2018, Mr. Sibley was sanctioned by the United States District
      Court for the District of Maryland for his “frivolous and vexatious litigation
      strategy.” CarMax Auto Superstores, Inc. v. Sibley, 2018 U.S. Dist. LEXIS 169864,
      *9 [Md. October 2, 2018].

              Finally, this Court agrees with the Fourth Department’s assessment of Mr.
      Sibley: “Respondent, by his conduct, has demonstrated his disregard and disrespect
      for the judiciary as well as his absence of remorse.” 61 A.D.3d 85,87 [4th Dept.
      2009]. Given these circumstances, the Court is unable to find Mr. Sibley to be of
      good moral character.

              Based on Mr. Sibley’s application, the testimony presented to the Court, the
      evidence received and upon due deliberation, the Court confirms the denial of the
      pistol permit application of Montgomery Sibley. Upon his readmission to the bar
      of New York, Mr. Sibley may submit a new application for a pistol permit.
ECF No. 56 at 24-27.




                                                4
          Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 5 of 30




        After the Third Amended Complaint was filed, on August 26, 2020, Sibley filed an Article

78 proceeding in the Supreme Court of New York, Steuben County. ECF No. 60-1. The Article

78 proceeding remains pending and is set for a hearing in February 2021. ECF No. 70 at 1.

                                            LEGAL STANDARD

        A complaint will survive a motion to dismiss when it states a plausible claim for relief.

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-

56 (2007)). A claim for relief is plausible when the plaintiff pleads sufficient facts that allow the

Court to draw reasonable inferences that the defendant is liable for the alleged conduct. Id. In

considering the plausibility of a claim, the Court must accept all factual allegations as true and

draw all reasonable inferences in the plaintiff’s favor. Faber v. Metro. Life Ins. Co., 648 F.3d 98,

104 (2d Cir. 2011). At the same time, the Court is not required to accord “[l]egal conclusions,

deductions, or opinions couched as factual allegations . . . a presumption of truthfulness.” In re

NYSE Specialists Sec. Litig., 503 F.3d 89, 95 (2d Cir. 2007) (quotation marks omitted).

                                                DISCUSSION

I.      New York’s Ban on Unlicensed Handguns and Cane Swords

        New York criminalizes the possession of various weapons, including firearms2 and cane

swords. N.Y. Penal Law § 265.01(1). But there is an exemption for licensed handguns. N.Y.

Penal Law § 265.01(3).

        N.Y. Penal Law § 400.00 is “the exclusive statutory mechanism for the licensing of

firearms in New York State.” Kachalsky v. Cty. of Westchester, 701 F.3d 81, 85 (2d Cir. 2012).

It sets forth several requirements for licensure, including that applicants must be over 21 years old,

have no history of crime or mental illness, have “good moral character,” and demonstrate no “good


2
 “Firearms” include pistols and revolvers (“handguns”), shotguns and rifles less than certain lengths, and assault
weapons. Rifles and shotguns over certain lengths (“longarms”) do not require a license. N.Y. Penal Law § 265.01(3).

                                                         5
         Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 6 of 30




cause” to deny the license. N.Y. Penal Law § 400.00(1)(a)-(d), (g)). The types of licenses

available include “premises” licenses for at-home possession and “concealed carry” licenses for

possession in public. N.Y. Penal Law § 400.00(2)(a), (f).

       The application process is administered locally and triggers a police investigation into the

applicant’s mental health and criminal history, moral character, and, for concealed carry licenses,

representations of proper cause. Kachalsky, 701 F.3d at 87. The investigation includes a series of

background checks whose results are reported to the local licensing officer. Id.

       “Licensing officers, often local judges, are vested with considerable discretion in deciding

whether to grant a license application[.]” Id. (citation and quotation marks omitted). “An applicant

may obtain judicial review of the denial of a license in whole or in part by filing a proceeding

under Article 78 of New York’s Civil Practice Law and Rules. A licensing officer’s decision will

be upheld unless it is arbitrary and capricious.” Id.

II.    Sibley’s Claims

       Sibley’s Third Amended Complaint asserts three claims. The first two claims relate to the

cane sword, while the third claim relates to the handgun license application.

       The first claim is brought against Defendants Baker, Cuomo, and Corlett. Sibley seeks a

judicial declaration that N.Y. Penal Law § 256.01(1)’s ban on cane swords violates his Second

Amendment right to bear arms. ECF No. 56 ¶¶ 22-25.

       The second claim is related to the first. Sibley seeks an injunction to prevent Defendants

Baker, Cuomo, and Corlett from enforcing N.Y. Penal Law § 265.01(1)’s ban on cane swords

against him. ECF No. 56 ¶¶ 26-29.

       The third claim is brought against Judge Watches only. Sibley challenges N.Y. Penal

Law § 400.00(1)’s handgun licensing criteria, specifically subsections (b) and (n), which require



                                                  6
          Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 7 of 30




applicants to have “good moral character” and present no “good cause” 3 to deny a handgun license.

He seeks a judicial declaration that these provisions, both facially and as applied to him, are

overbroad, void for vagueness, and violative of his equal protection rights.4

III.     First and Second Claims: Constitutionality of N.Y. Penal Law § 265.01’s Ban on Cane
         Swords

         Sibley claims that N.Y. Penal Law § 265.01(1)’s cane sword ban violates his Second

Amendment right to bear arms. Defendant Baker moves to dismiss Sibley’s first two claims on

the basis that he lacks standing to bring a pre-enforcement challenge to the cane sword ban. See

ECF Nos. 59, 64.

         “Standing under Article III of the Constitution requires that an injury be concrete,

particularized, and actual or imminent; fairly traceable to the challenged action; and redressable

by a favorable ruling.” Adam v. Barr, 792 F. App’x 20, 21 (2d Cir. 2019) (summary order) (citation

omitted). It cannot be “conjectural or hypothetical.” Id. (quoting Susan B. Anthony List v.

Driehaus, 573 U.S. 149, 158 (2014)). “Where, as here, a plaintiff asserts injury based on the threat

of prosecution, he need not ‘expose himself to liability before bringing suit to challenge . . . the

constitutionality of the law threatened to be enforced,’” id. (quoting Susan B. Anthony List, 573

U.S. at 159), but he must make plausible allegations that he “intends to engage in conduct

proscribed by a statute, and [that] ‘there exists a credible threat of prosecution thereunder.’” Adam,


3
  Although Sibley purports to challenge N.Y. Penal Law § 400.00(1)(n)’s “good cause” requirement, he makes no
specific arguments directed at this provision, focusing instead on the “good moral character” requirement. Further,
Judge Watches denied his application on the basis that he failed to demonstrate “good moral character.” See ECF No.
56 at ¶ 21. To the extent Judge Watches mentioned “good cause,” it was only to state that good cause exists to deny
a permit where the applicant lacks the proper character to possess a weapon. ECF No. 56 at 25. Accordingly, the
Court focuses its analysis on the “good moral character” standard.
4
  Sibley’s Third Amended Complaint also asserts a Privileges and Immunities claim, but he has since withdrawn it.
See ECF No. 63 at 18. Additionally, in his opposition papers, Sibley purports to assert a procedural due process claim
based on alleged evidentiary and procedural violations that occurred during the application process and hearing. See
ECF No. 63 at 9-11. However, he makes no allegations specific to such a claim in his Third Amended Complaint,
and in any case, this Court previously dismissed his procedural due process claim with prejudice. See Sibley v.
Watches, No. 19-CV-6517-FPG, 2020 U.S. Dist. LEXIS 88143, at *32 (W.D.N.Y. May 18, 2020). Accordingly, the
Court does not consider this purported claim.

                                                          7
         Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 8 of 30




792 F. App’x at 22 (quoting Susan B. Anthony List, 573 U.S. at 160). Here, as Baker argues, Sibley

has not made the necessary allegations.

       First, Sibley never alleges that he intends to engage in conduct proscribed by N.Y. Penal

Law § 265.01(1). He alleges that he has used and possessed a cane sword since the 1970s, but that

he voluntarily removed it from New York during the course of his handgun license application.

ECF No. 56 ¶¶ 9, 13. This demonstrates compliance with—not an intention to violate—N.Y. Penal

Law § 265.01(1).

       Second, Sibley does not allege a credible threat of prosecution. Although courts generally

presume that the government will enforce its laws, “the mere existence of a law prohibiting

intended conduct does not automatically confer Article III standing.” Adam, 792 F. App’x at 22;

see also id. at 23 (“[T]hat presumption, in and of itself, is not sufficient to confer standing, as

courts also consider the extent of that enforcement in determining whether a credible threat of

prosecution exists.”). In Adam, the plaintiff asserted “that because he intends to use marijuana,

and such usage is against a law that the federal government enforces, he could be prosecuted.” Id.

But he failed to allege any particular circumstances that could support a credible threat of

prosecution, such as that the statute had been enforced against him in the past, or that anyone has

threatened him with prosecution. Id. at 22-23. The Second Circuit found that he failed to allege

standing. Id. at 23.

       Similarly here, Sibley’s assertion of standing rests on the mere existence of N.Y. Penal

Law § 265.01(1). He does not allege that the statute has been enforced against him in the past or

that anyone threatened him with prosecution. To the contrary, he alleges that the Deputy who

interviewed him during his background check warned him to get rid of his handguns while his

license application was pending, but he never alleges that the Deputy so admonished him as to his



                                                8
          Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 9 of 30




cane sword. See ECF No. 56 ¶ 13; cf. Cayuga Nation v. Tanner, 824 F.3d 321, 331 (2d Cir. 2016)

(finding credible threat of prosecution where the town announced its intention to enforce an

ordinance against the plaintiffs and warned them that failure to comply might be punishable by

fine, imprisonment, or both). Accordingly, the Court finds that Sibley has failed to sufficiently

allege standing to challenge the constitutionality of N.Y. Penal Law § 265.01(1)’s cane sword ban.

Consequently, Sibley’s first and second claims are DISMISSED.

IV.     Third Claim: Constitutionality of N.Y. Penal Law § 400.00(1)(b)’s “Good Moral
        Character” Requirement

        In his third claim, Sibley challenges N.Y. Penal Law § 400.00(1)(b)’s “good moral

character” requirement as overbroad, void for vagueness, and violative of his equal protection

rights. The Court finds that he fails to state a claim under any of these doctrines.

        A.     Overbreadth Challenge
        “Overbreadth challenges are a form of First Amendment challenge” which allow a party to

claim that a statute “would violate the First Amendment rights of hypothetical third parties if

applied to them.” United States v. Smith, 945 F.3d 729, 736 (2d Cir. 2019) (quoting Farrell v.

Burke, 449 F.3d 470, 498 (2d Cir. 2006)). “All overbreadth challenges are therefore facial

challenges.” United States v. Thompson, 896 F.3d 155, 163 (2d Cir. 2018). Facial challenges are

generally disfavored, but because “the very existence of some broadly written laws has the

potential to chill the expressive activity of others not before the court,” facial overbreadth

challenges are permitted in the First Amendment context. Dickerson v. Napolitano, 604 F.3d 732,

742 (2d Cir. 2010); see also Farrell, 449 F.3d at 499 (“The purpose of an overbreadth challenge

is to prevent the chilling of constitutionally protected conduct, as prudent citizens will avoid

behavior that may fall within the scope of a prohibition, even if they are not entirely sure whether

it does.”).


                                                  9
        Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 10 of 30




       Under the “overbreadth doctrine, a statute is facially invalid if it prohibits a substantial

amount of protected speech.” United States v. Williams, 553 U.S. 285, 304 (2008) (emphasis

added). An overbreadth challenger “must demonstrate from the text of [the law] and from actual

fact that a substantial number of instances exist in which the [l]aw cannot be applied

constitutionally.” Thompson, 896 F.3d at 163 (quoting N.Y. State Club Ass’n, Inc. v. City of New

York, 487 U.S. 1, 14 (1988)). This substantiality standard is “vigorously enforced,” id., and

because the overbreadth doctrine’s purpose is to prevent the chilling of protected speech, “[r]arely,

if ever, will an overbreadth challenge succeed against a law or regulation that is not specifically

addressed to speech or to conduct necessarily associated with speech (such as picketing or

demonstrating).” Virginia v. Hicks, 539 U.S. 113, 124 (2003).

       Here, the statute at issue, N.Y. Penal Law § 400.00, regulates handgun possession, not

speech. See N.Y. State Rifle & Pistol Ass’n v. City of N.Y., 883 F.3d 45, 67 (2d Cir. 2018)

(“Typically a person possessing a gun has no intent to convey a particular message, nor is any

particular message likely to be understood by those who view it.”); Smith, 945 F.3d at 735

(rejecting argument that federal laws controlling the import and export of weapons implicate the

First Amendment). An overbreadth challenge to N.Y. Penal Law § 400.00 is therefore not likely

to succeed. See Libertarian Party v. Cuomo, 300 F. Supp. 3d 424, 439 n.11 (W.D.N.Y. 2018)

(rejecting overbreadth challenge to a different provision of § 400.00 and noting that the Second

Circuit has said that there is no overbreadth argument in the Second Amendment context), aff’d,

970 F.3d 106 (2d Cir. 2020).

       Sibley attempts to tie in the First Amendment by suggesting that N.Y. Penal Law § 400.00

might chill the protected speech of potential handgun license applicants who anticipate having to

demonstrate their “good moral character” but fear that their First Amendment-protected conduct



                                                 10
          Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 11 of 30




might be interpreted as reflecting a poor moral character to a licensing officer. 5 But Sibley fails

to allege or argue that any such incidental effect is “substantial” as compared to the statute’s

“plainly legitimate” purpose of regulating handgun possession. See, e.g., Bobbit v. Marzan, No.

16 Civ. 2042 (AT), 2017 U.S. Dist. LEXIS 161478, at *63 (S.D.N.Y. Sep. 28, 2017) (dismissing

overbreadth challenge to law regulating controlled substances because any alleged burden on First

Amendment associational rights was “outweighed by the law’s legitimate purpose”); United States

v. Hashmi, No. 06 Crim. 442 (LAP), 2009 U.S. Dist. LEXIS 108321, *35-56 (S.D.N.Y. Nov. 17,

2009) (“Even if it were shown that the law affects some activity that otherwise receives First

Amendment protection, [Plaintiff] does not show that these potential interferences are substantial

in view of the law’s legitimate purpose.”); Condon v. Wolfe, No. 1:03cv897, 2006 U.S. Dist.

LEXIS 113769, at *75 (S.D. Ohio May 25, 2006) (dismissing overbreadth challenge to statute

prohibiting abuse of corpses; rejecting argument that the statute’s reference to “community mores”

would be likely to have a chilling effect because the statute was content-neutral and regulated

conduct).

         Sibley’s lone allegation that the “good moral character” requirement will chill his own

future protected conduct, ECF No. 56 ¶ 25, is not enough to state a facial challenge. “[T]he mere

fact that one can conceive of some impermissible applications of a statute is not sufficient to render

it susceptible to an overbreadth challenge.” Members of City Council v. Taxpayers for Vincent,

466 U.S. 789, 800 (1984). Accordingly, Sibley’s First Amendment overbreadth challenge is

DISMISSED.




5
  This is a generous interpretation of Sibley’s allegations, which are in fact limited to his own circumstances and read
more as an as-applied challenge. He makes no allegations and develops no argument that “the statute would violate
the First Amendment rights of hypothetical third parties if applied to them,” Smith, 945 F.3d at 736, let alone
substantially so.

                                                          11
        Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 12 of 30




       B.      First Amendment As-Applied Challenge
       If a facial overbreadth challenge to a law fails, applications of the law “that violate the First

Amendment can still be remedied through as-applied litigation.” Hicks, 539 U.S. 124; see also

Thompson, 896 F.3d at 165 n.9, 168 (rejecting overbreadth challenge but noting that if an arguably

unlawful enforcement of the law were ever pursued, it could be the subject of an as-applied

challenge).

       Here, Sibley alleges that Judge Watches denied his handgun license application on the basis

that the “ideas and viewpoints as expressed in his litigations and petitions” demonstrated his poor

moral character. ECF No. 56 ¶¶ 32-33, 37-38.

       The Court is not persuaded that Sibley states a First Amendment claim. Sibley does not

identify—and Judge Watches’s decision does not reference—any ideas or viewpoints that Sibley

expressed. Rather, Judge Watches found that Sibley’s suspension from the practice of law due to

his vexatious litigation practices reflected a disrespect for the legal system and the judiciary. ECF

No. 56 at 26-27; see generally Riccard v. Prudential Ins. Co. of Am., 307 F.3d 1277, 1298 (11th

Cir. 2002) (“A vexatious litigant does not have a First Amendment right to abuse official

processes . . . .”); Ringgold-Lockhart v. Cty. of L.A., 552 F. App’x 648, 649 (9th Cir. 2014)

(unpublished op.) (dismissing § 1983 discrimination claim based on application of vexatious

litigation statute where plaintiff alleged no facts pointing to viewpoint discrimination).

       Accordingly, the Court finds that Sibley has failed to state a First Amendment as-applied

claim, and thus his as-applied challenge is DISMISSED.

       C.      Vagueness Challenge
        “The vagueness doctrine is a component of the right to due process.” Farrell, 449 F.3d at

485. “It addresses concerns about (1) fair notice and (2) arbitrary and discriminatory prosecutions.”

Skilling v. United States, 561 U.S. 358, 412 (2010). The vagueness doctrine requires laws affecting

                                                  12
         Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 13 of 30




life, liberty, or property interests to “be crafted with sufficient clarity to ‘give the person of ordinary

intelligence a reasonable opportunity to know what is prohibited and to provide explicit standards

for those who apply them.’” Piscottano v. Murphy, 511 F.3d at 280 (quoting Grayned v. City of

Rockford, 408 U.S. 104, 108 (1972)); see also Connally v. General Constr. Co., 269 U.S. 385, 391

(1926) (“[A] statute which either forbids or requires the doing of an act in terms so vague that men

of common intelligence must necessarily guess at its meaning and differ as to its application,

violates the first essential of due process of law.”).

                         As-Applied v. Facial Vagueness Challenges

        Whether a party may challenge a law as facially vague or may only challenge the law as

applied to his own circumstances depends on whether or not the challenged law infringes on

fundamental rights, particularly First Amendment rights.

        If the challenged law does not implicate First Amendment or other fundamental rights, a

party may only bring a facial challenge if he can first succeed on an as-applied challenge. See

Hoffman Estates v. Flipside, Hoffman Estates, 455 U.S. 489, 494-95 (1982) (explaining that, if an

“enactment implicates no constitutionally protected conduct,” courts should “examine the

complainant’s conduct before analyzing other hypothetical applications of the law” because “[a]

plaintiff who engages in some conduct that is clearly proscribed cannot complain of the vagueness

of the law as applied to the conduct of others”); Faisal Nabin Kashem v. Barr, 941 F.3d 358, 375

(9th Cir. 2019) (explaining that, with respect to statutes that do not threaten fundamental rights, a

challenger “who cannot sustain an as-applied vagueness challenge to a statute cannot be the one

to make a facial vagueness challenge to the statute”).

        If a party succeeds on his as-applied vagueness challenge such that he can move forward

with a facial challenge, to succeed on the facial challenge, the party must “demonstrate that the



                                                    13
          Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 14 of 30




law is impermissibly vague in all of its applications.” Farrell, 449 F.3d at 495 (quoting Hoffman

Estates, 455 U.S. at 497 (1982)) (emphasis added). In other words, “the challenger must establish

that no set of circumstances exists under which the Act would be valid.” Copeland v. Vance, 893

F.3d 101, 110 (2d Cir. 2018) (quoting United States v. Salerno, 481 U.S. 739, 745 (1987)).6

         However, where a law infringes on fundamental rights—particularly First Amendment

rights—courts permit standalone facial vagueness challenges. Copeland, 893 F.3d. at 111 & n.2;

see also Farrell, 449 F.3d at 485 (noting that “vagueness in the law is particularly troubling when

First Amendment rights are involved”); NAACP v. Button, 371 U.S. 415, 433 (1963) (observing

that First Amendment “freedoms are delicate and vulnerable, as well as supremely precious in our

society”).

         To succeed on a facial vagueness challenge of a law that implicates fundamental rights, the

challenger must show that the law “reaches a substantial amount of constitutionally protected


6
  There is some uncertainty about the “no set of circumstances” standard and the requirement that a facial challenger
of a non-fundamental rights law must first bring a successful as-applied challenge. In Johnson v. United States, 576
U.S. 591 (2015), the Supreme Court declared a clause of a criminal statute—“which did not plainly implicate a
fundamental constitutional right,” United States v. Moss, No. 18-CR-316 (JCH), 2019 U.S. Dist. LEXIS 118823, at
*5 (D. Conn. July 17, 2019)—“to be impermissibly vague without requiring the defendant to first show that the clause
was vague as applied to him.” United States v. Cook, 914 F.3d 545, 551 (7th Cir. 2019). The Supreme Court in
Johnson acknowledged that some of its opinions have used the “no set of circumstances” and “vague in all of its
applications” language, but distanced itself from that standard by saying that “although statements in some of our
opinions could be read to suggest otherwise, our holdings squarely contradict the theory that a vague provision is
constitutional merely because there is some conduct that clearly falls within the provision’s grasp.” Johnson, 576
U.S. at 602. Some courts have interpreted Johnson as “put[ting] to rest the notion—found in any number of pre-
Johnson cases—that a litigant must show that the statute in question is vague in all of its applications in order to
successfully mount a facial challenge.” Cook, 914 F.3d at 545. However, since Johnson (and a similar, related case,
Sessions v. Dimaya, 138 S. Ct. 1204, 1207 (2018)), the Second Circuit has adhered to the “no set of circumstances”
standard. See Copeland, 893 F.3d at 110, 111 n.2. In Copeland, the Second Circuit interpreted Johnson as permitting
a statute with some valid applications to be facially invalidated in exceptional circumstances. Id. at 111 n.2; see also
Moss, 2019 U.S. Dist. LEXIS 118823, at *9 (reading Copeland to stand for the proposition that any expansion of the
availability of facial challenges was limited to cases involving unique circumstances like those in Johnson). Johnson
was unique because the statute at issue in that case—which allowed sentencing enhancements for defendants with
three prior convictions for “violent” felonies—required “courts to look not at the actual conduct underlying the
defendant’s prior conviction but rather at the archetypal version of the offense and then to consider whether the risk
of injury posed by that version was sufficient to render the crime violent.” Cook, 914 F.3d at 553. The Supreme Court
found that the “indeterminacy of [this] wide-ranging inquiry” invited arbitrary enforcement and rendered the statute
vague. Johnson, 576 U.S. at 596. Because the instant case does not present the type of unique circumstances present
in Johnson, the Court applies the “not set of circumstances” standard to the extent that N.Y. Penal Law § 400.00 does
not implicate fundamental rights.

                                                          14
        Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 15 of 30




conduct.” Farrell, 449 F.3d at 496 (quoting Kolender v. Lawson, 461 U.S. 352, 358 n.8 (1983)).

In other words, the law will not be facially invalidated unless its chilling effect on constitutionally

protected conduct is “both real and substantial.” Id. (quoting Young v. Am. Mini Theatres, Inc.,

427 U.S. 50, 60 (1976)). In this way, a facial vagueness challenge is similar to an overbreadth

challenge. Krukowski v. Swords, 15 F. Supp. 2d 188, 200 (D. Conn. 1998) (describing facial

vagueness and overbreadth challenges as “logically related”).

       “A statute can be impermissibly vague for either of two independent reasons. First, if it

fails to provide people of ordinary intelligence a reasonable opportunity to understand what

conduct it prohibits. Second, if it authorizes or even encourages arbitrary and discriminatory

enforcement.” Farrell, 449 F.3d at 485 (quoting Hill v. Colorado, 530 U.S. 703, 732 (2000)).

“Thus, all vagueness challenges—whether facial or as-applied—require [courts] to answer two

separate questions: whether the statute gives adequate notice, and whether it creates a threat of

arbitrary enforcement.” Id.

                       As-Applied Vagueness Challenge

       “Because [it] must examine the complainant’s conduct before analyzing other hypothetical

applications of the law, [the court] turn[s] first to [Sibley’s] as-applied challenge.” Rubin v.

Garvin, 544 F.3d 461, 468 (2d Cir. 2008) (internal quotation marks and citation omitted)); see also

Farrell, 449 F.3d at 485.

                       a)      Fair Notice

       “The first way that a law may be unconstitutionally vague as applied to the conduct of

certain individuals is ‘if it fails to provide people of ordinary intelligence a reasonable opportunity

to understand what conduct it prohibits.’” VIP of Berlin, LLC v. Town of Berlin, 593 F.3d 179,

187 (2d Cir. 2010) (quoting Hill, 530 U.S. at 732).



                                                  15
        Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 16 of 30




       In an as-applied challenge, this evaluation “must be made with respect to the litigant’s

actual conduct.” Id. at 189 (citation and brackets omitted). In other words, in an as-applied

vagueness challenge, “a court may analyze whether a reasonable person would understand that the

litigant’s conduct was prohibited,” but the court should focus on “the litigant’s actual conduct,

and . . . should not analyze whether a reasonable person would understand that certain hypothetical

conduct or situations violate the statute.” Id.

       Additionally, this evaluation must be made with respect to “the context in which the

regulation was enforced.” Perez v. Hoblock, 368 F.3d 166, 175-76 (2d Cir. 2004); see also Rock

of Ages Corp. v. Sec’y of Labor, 170 F.3d 148, 156 (2d Cir. 1999) (holding that “regulations satisfy

due process as long as a reasonably prudent person, familiar with the conditions the regulations

are meant to address and the objectives the regulations are meant to achieve, has fair warning of

what the regulations require.”).

       Sibley ignores both of these principles.

       First, he never alleges or argues that the “good moral character” requirement fails to notify

reasonable people that conduct like his would result in the denial of a handgun license. He

generally argues that the “good moral character” requirement “is so vague and standardless that it

leaves the public uncertain as to the conduct it prohibits and as such fails to meet the requirements

of the Due Process Clause.” ECF No. 63 at 12. But this reads like a facial challenge. An as-

applied challenge must address the litigant’s actual conduct. See, e.g., Rothenberg v. Daus, No.

08-CV-567 (SHS), 2014 U.S. Dist. LEXIS 105598, *28-29 (S.D.N.Y. July 31, 2014) (“[P]laintiffs’

vagueness challenge depends upon whether a reasonable person familiar with the ‘good moral

character’ standard, and with its purpose, would have expected plaintiffs’ conduct to prompt their




                                                  16
        Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 17 of 30




license revocations. . . . The issue at bar, therefore, is the extent to which plaintiffs’ conduct fell

within the good moral character standard.”).

       Second, Sibley makes no attempt to construe the “good moral character” standard with

respect to the context in which it was enforced. He merely asserts that the ordinary meaning of

“good moral character” is “so imprecise as to render that phrase vague and overbroad thus making

it unconstitutional.” ECF No. 63 at 15. He argues that the concept of morality is subjective and

that what a “Licensing Officer may consider ‘immoral’ about Sibley may well be considered

‘moral’ to Sibley and others of his ilk.” Id. at 13.

       But in construing statutory terms, courts are not limited to the ordinary meaning. VIP of

Berlin, 593 F.3d at 189. Courts also look to the statute’s “stated purpose,” id.; “the specific context

in which that language is used, and the broader context of the statute as a whole,” United States v.

Rowland, 826 F.3d 100, 108 (2d Cir. 2016); and judicial constructions of the statute. Copeland,

893 F.3d at 115.

       Here, N.Y. Penal Law § 400.00 is part of New York’s handgun licensing scheme and its

purpose is to “promote public safety and prevent crime.” Aron v. Becker, 48 F. Supp. 3d 347, 374

(N.D.N.Y. 2014); see also Matter of Corbett v. City of N.Y., 73 N.Y.S.3d 568, 570 (App. Div. 1st

2018) (explaining that the purpose of the N.Y Penal Law § 400.00 is to “insur[e] the safety of the

general public from individuals who, by their conduct, have shown themselves to be lacking the

essential temperament or character which should be present in one entrusted with a dangerous

instrument.”).

       The statutory provisions surrounding the “good moral character” requirement support this

purpose. The “good moral character” requirement is found among numerous other requirements

“limiting pistol permits to individuals [with] no criminal or mental health problems.” Aron, 48 F.



                                                  17
        Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 18 of 30




Supp. 3d at 374; see also Kuck v. Danaher, 822 F. Supp. 2d 109, 129 (D. Conn. 2011) (“The

principle of ‘ejusdem generis’ mandates that where a general term follows an enumeration of terms

with specific meaning, the general term is expected to apply to matters similar to the specifically

enumerated terms.”). “When viewed in context, the ‘good moral character’ requirement is not

some esoteric standard devoid of parameters, but rather is a measure used to assess the suitability

of the applicant to gain licensure to possess a potentially deadly weapon like a pistol,” and “is

clearly cabined by concerns for whether the applicant would present a potential risk to the safety

and security of the public if granted a license to possess a pistol.” Id.

       Finally, New York courts have interpreted the “good moral character” standard to mean

“fitness to possess a firearm.” Matter of Zedek v. Kelly, 37 Misc 3d 1208(A), 2012 NY Slip Op.

51936(U), *2 (N.Y. Sup. Ct. 2012). New York courts have upheld license denials under the “good

moral character” standard in a range of circumstances, from applicants with criminal convictions

for offenses involving public safety, to applicants who committed less dangerous offenses.

Compare, e.g., Abekassis v. New York City, No. 19 Civ. 8004 (PAE), 2020 U.S. Dist. LEXIS

141353, at *37 (S.D.N.Y. Aug. 7, 2020) (explaining that “felony convictions, established mental

health or substance abuse problems, or allegations of domestic violence” are “paradigmatic ‘red

flags’ [that] are often cited as a basis for denying a firearms license”), with Barrett v. O’Neill, 2019

NY Slip Op. 30497(U), *3 (N.Y. Sup. Ct. 2019) (upholding denial where applicant was convicted

of the misdemeanor of petit larceny for commingling attorney escrow funds with personal funds

and was consequently disbarred as an attorney).

       In short, Sibley fails to allege that the “good moral character” standard—as construed by

New York courts—provides insufficient notice that his particularized conduct would result in the




                                                  18
         Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 19 of 30




denial of a handgun license.7 See generally Ortiz v. N.Y. State Parole in Bronx, N.Y., 586 F.3d

149, 159 (2d Cir. 2009) (“The fair warning principle is violated ‘[i]f a judicial construction of a

criminal statute is unexpected and indefensible by reference to the law which had been expressed

prior to the conduct in issue.’”) (quoting Rogers v. Tennessee, 532 U.S. 451, 457 (2001)).

Accordingly, the Court finds that he has failed to state an as-applied vagueness claim under the

“fair notice” requirement.

                          b)       Enforcement Standards

        The second way in which a statute can be found unconstitutionally vague is if the
        statute does not provide explicit standards for those who apply it. When analyzing
        this issue, a court may determine that a statute provides adequate guidance if
        either: (1) the statute as a general matter provides sufficiently clear standards to
        eliminate the risk of arbitrary enforcement; or (2) even in the absence of such
        standards, the conduct at issue falls within the core of the statute’s prohibition, so
        that the enforcement before the court was not the result of the unfettered latitude
        that law enforcement officers and factfinders might have in other, hypothetical
        applications of the statute.
VIP of Berlin, 593 F.3d at 191 (citations, internal quotation marks, and brackets omitted).

        Here, Sibley alleges that, in denying his license application, Judge Watches discriminated

against him based on his “ideas and viewpoints as expressed in his litigations and petitions,” ECF

No. 56 ¶ 37, and that the “good moral character” requirement’s vagueness invited this

discriminatory enforcement. See ECF No. 63 at 13 (arguing that “requiring a citizen to exhibit

‘good moral character’ in order to be eligible for a pistol permit allows Defendant Watches to

engage in ‘viewpoint-based’ definition of ‘good moral character.’”). Sibley fails to state a claim

for three reasons.

        First, Judge Watches’s written decision refutes Sibley’s claim that he engaged in viewpoint

discrimination. Judge Watches found that Sibley’s suspension from the practice of law in several


7
 Nor has Sibley alleged a freestanding Second Amendment claim that conduct like his cannot constitutionally justify
disarmament, and thus the Court makes no comment on the merit of such a claim.

                                                        19
        Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 20 of 30




jurisdictions—resulting from his vexatious litigation practices—demonstrated a disrespect for the

legal system and the judiciary and cast doubt upon his ability to “follow specific laws, rules and

regulations” and “behave in an ethical and responsible manner necessary to be granted a pistol

permit.” ECF No. 56 at 25. Sibley points to nothing in the decision suggesting that Judge Watches

considered any of his ideas or viewpoints.

       Second, as explained above, Sibley misconstrues the “good moral character” requirement

to be broader than it is. While New York licensing officers are vested with “broad discretion” in

evaluating applications, see, e.g., Parker v. Randall, 990 N.Y.S. 2d 402 (App. Div. 4th Dep’t

2014), the “good moral character” requirement does not give them as much discretion as Sibley

suggests. Licensing officers are not vested with discretion to deny handgun licenses based on their

idiosyncratic conceptions of morality in general. Rather, according to New York courts, licensing

officers are meant to examine an applicant’s fitness to possess a dangerous weapon. See Aron, 48

F. Supp. 3d at 374; Matter of Zedek, 2012 NY Slip Op. 51936(U), *2. Sibley does not articulate

how the “good moral character” requirement provides insufficient enforcement standards under

the narrower construction New York courts have placed on it.

       Third, even in the absence of sufficiently clear enforcement standards, a void-for-

vagueness challenge will still fail if the challenger’s conduct “falls within the core of the statute’s

prohibition, so that the enforcement before the court was not the result of the unfettered latitude

that law enforcement officers and factfinders might have in other, hypothetical applications of the

statute.” VIP of Berlin, 593 F.3d at 191 (quoting Farrell, 449 F.3d at 494). Here, Sibley fails to

allege that his conduct was outside of the core of the “good moral character” standard, and his only

allegation of discriminatory enforcement is based on the faulty premise that Watches considered

the “ideas and viewpoints.” He does not challenge as arbitrary or discriminatory Judge Watches’s



                                                  20
        Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 21 of 30




finding that his vexatious litigation and resultant bar license suspensions demonstrate a lack of

good moral character. Thus, the Court finds that Sibley fails to state an as-applied vagueness claim

under the “enforcement standards” requirement.

       Accordingly, Sibley’s as-applied vagueness claim is DISMISSED.

                       Facial Vagueness Challenge

       As explained above, the standard for succeeding on a facial vagueness challenge is “not

entirely settled,” Copeland, 893 F.3d at 111, and depends on whether the statute infringes on

fundamental rights.

       In Libertarian Party, 300 F. Supp. 3d at 440, this Court recently considered a facial

vagueness challenge to N.Y. Penal Law § 400.00’s “good moral character” requirement and

applied the “no set of circumstances” analysis. The Court found that there are “many sets of

circumstances in which the Section 400.00 standards would be valid if applied.” Id. at 440. The

Second Circuit affirmed, holding that the “good moral character” standard could be

comprehensibly applied to a variety of circumstances. Libertarian Party v. Cuomo, 970 F.3d 106,

126 (2d Cir. 2020). Thus, to the extent that the “no set of circumstances” test is applicable here,

the Court finds that Sibley fails to state a facial vagueness claim.

       However, the plaintiffs in Libertarian Party did not claim that N.Y. Penal Law § 400.00

violates the First Amendment, as Sibley does here: he claims that the “good moral character”

standard allows licensing officers to viewpoint discriminate. To mount a facial vagueness

challenge to a law implicating First Amendment rights, a party must show that the challenged

statute “will have a substantial chilling effect on protected conduct.” Farrell, 449 F.3d at 497

(emphasis added). For the same reasons discussed above with respect to the First Amendment

overbreadth challenge, the Court finds that Sibley has not done so. See id. at 499 (explaining that



                                                 21
          Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 22 of 30




the analysis of an overbreadth challenge is essentially the same as the analysis of a facial vagueness

challenge). He makes no allegations or argument that the “good moral character” standard would

chill anyone’s protected conduct but his own.

         “Of course, the First Amendment is implicated if even one person’s constitutionally

protected conduct is chilled; any injury to First Amendment rights is a matter of profound concern

to the courts.” Farrell, 449 F.3d at 497. And “a plaintiff seeking to bring a vagueness challenge

need show only the risk of chilling, not an actual chilling effect.” Id. at 498. But here, Sibley’s

only allegations of a risk of chilling effect are based on his misguided notion that Judge Watches

engaged in viewpoint discrimination against him. Although it is perhaps conceivable that the

“good moral character” requirement could cause a potential applicant to limit some protected

speech that he thinks might make him look bad to a licensing officer, or that a licensing officer

could consider some protected speech in denying a license, Sibley fails to allege that this risk is

“substantial enough to warrant facial invalidation.” United States v. Taleb-Jedi, 566 F. Supp. 2d

157, 184 (E.D.N.Y. 2008) (rejecting facial vagueness challenge where challenger’s hypotheticals

of applications that could offend the First Amendment were unlikely). Accordingly, the Court

finds that Sibley fails to state a claim of facial vagueness, and this claim is DISMISSED.

         D.       Equal Protection Challenge
         Sibley asserts two separate equal protection claims.

         First, Sibley alleges that New York’s Secure Ammunition and Firearms Enforcement

(“SAFE”) Act seals handgun license application information from public view and thus prevents

him from determining whether he was treated differently than other similarly situated applicants.8


8
 Sibley never alleges that he was treated differently than any other similarly situated individuals and thus fails to state
an equal protection claim on that basis. The Court understands that Sibley believes he cannot state such a claim
without discovery that is blocked by the SAFE Act, but “discovery is authorized solely for parties to develop the facts


                                                           22
          Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 23 of 30




         As an initial matter, the Court did not authorize Sibley to bring this claim. The SAFE Act

claim was not included in Sibley’s prior complaints, and when the Court granted Sibley leave to

amend, it only authorized him to replead existing claims. See Sibley v. Watches, No. 19-CV-6517-

FPG, 2020 U.S. Dist. LEXIS 104999, at *3-5 (W.D.N.Y. June 16, 2020)

         Additionally, Sibley’s SAFE Act claim does not state a cognizable equal protection claim.

He does not contend that the SAFE Act treats him differently from other handgun license

applicants, only that its disclosure provisions prevent him from discovering whether he was treated

differently than other applicants. See ECF No. 63 at 17 (arguing that “due to the SAFE Act, it is

presently undeterminable as to whether Sibley has been treated ‘in the same way by the State’

because proof of that requirement is denied to Sibley as the SAFE Act has sealed those records

from view”); ECF No. 56 at 12 (alleging that “[u]pon information and belief, and after a reasonable

opportunity for discovery, Sibley will establish that New York’s Secure Ammunition and Firearms

Enforcement (SAFE) Act, prevents Sibley from establishing that he was treated differently than

similarly situated individuals as New York has sealed such information from public view.”).

         Second, Sibley claims that N.Y. Penal Law § 400.00 violates his equal protection rights

because “Downstate applicants ha[ve] their applications decided by unelected-executive branch

actors in an administrative hearing yet the Upstate New York applicants ha[ve] their applications

decided by elected-judicial branch actors in a judicial hearing.” ECF No. 63 at 7. Further,

Downstate applicants with executive branch licensing officers are allowed an administrative




in a lawsuit in which a plaintiff has stated a legally cognizable claim, not in order to permit a plaintiff to find out
whether he has such a claim.” Podany v. Robertson Stephens, Inc., 350 F. Supp. 2d 375, 378 (S.D.N.Y. 2004); see
also Biro v. Condé Nast, 807 F.3d 541, 545 (2d Cir. 2015) (affirming dismissal of defamation claim over plaintiff’s
argument that it would be impossible to plausibly plead malice without discovery); Cannioto v. Simon’s Agency, Inc.,
No. 19-CV-6686-FPG, 2020 U.S. Dist. LEXIS 114279, at *5 (W.D.N.Y. June 30, 2020) (explaining that plaintiffs
may allege facts upon information and belief where the facts are peculiarly within defendant’s possession and control).

                                                         23
        Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 24 of 30




appeal and two Article 78 review proceedings, whereas Upstate applicants with judicial licensing

officers are only allowed one Article 78 review proceeding. Id. at 17-18.

       Sibley does not make this claim in his Third Amended Complaint; it only appears in his

opposition to Defendants’ motion to dismiss. Consequently, the Court will not consider it. See,

e.g., Hanley v. Zucker, No. 15-cv-5958 (KBF), 2016 U.S. Dist. LEXIS 95615, at *26 n.14

(S.D.N.Y. July 21, 2016) Kiryas Joel All. v. Vill. of Kiryas Joel, 2011 U.S. Dist. LEXIS 137074,

at *28 n.8 (S.D.N.Y. Nov. 28, 2011) (both refusing to consider new claims in opposition to motions

to dismiss). Accordingly, the Court finds that Sibley fails to state an equal protection claim, and

this claim is DISMISSED.

V.     Individual Defendants’ Motion to Dismiss

       Defendants Baker, Cuomo, and Watches each also move to dismiss the claims against them

based on immunity.

       Defendant District Attorney Baker moves to dismiss Sibley’s claims against him based on

absolute prosecutorial immunity. But absolute immunity only bars individual-capacity suits and

here, Sibley has only sued Baker in his official capacity. See Napolitano v. Saltzman, 315 F. App’x

351, 351 (2d Cir. 2009) (summary order) (explaining distinction between immunities available in

official-capacity and personal-capacity suits); see also Avitabile v. Beach, 277 F. Supp. 3d 326,

332 (N.D.N.Y. 2017) (finding that prosecutor was not entitled to immunity in individual-capacity

suit challenging N.Y. Penal Law § 265.01). The Court therefore denies Defendant Baker’s motion

to dismiss on this basis.

       Judge Watches moves to dismiss Sibley’s claim against him based on Eleventh

Amendment immunity. “The Eleventh Amendment confirms the sovereign status of the States by

shielding them” and their agents from suit in federal court “absent their consent.” Frew v.



                                                24
         Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 25 of 30




Hawkins, 540 U.S. 431, 437 (2004); see also Caruso v. Zugibe, 646 F. App’x 101, 104 (2d Cir.

2016) (summary order). But an exception to this rule, arising from Ex parte Young, 209 U.S. 123,

159-60 (1908), “permits suits for prospective injunctive relief against state officials acting in

violation of federal law.” Frew, 540 U.S. at 437. “The purpose of this exception is to ‘ensure that

the doctrine of sovereign immunity remains meaningful, while also giving recognition to the need

to prevent violations of federal law.’” Blair v. Suny Univ. at Buffalo, No. 17-CV-1317S, 2020

U.S. Dist. LEXIS 23661, at *10 (W.D.N.Y. Feb. 11, 2020) (quoting Idaho v. Coeur d’Alene Tribe,

521 U.S. 261, 269 (1997)). Thus, suits against state officials seeking relief “designed to end a

continuing violation of federal law” and “vindicate the federal interest in assuring the supremacy

of that law” are permitted under Ex Parte Young, but those seeking “relief tantamount to an award

of damages for a past violation of federal law, even though styled as something else,” are not.

Papasan v. Allain, 478 U.S. 265, 278 (1986) (quoting Green v. Mansour, 474 U.S. 64, 68 (1985)).

        To determine whether a suit against a state official is allowed under Ex Parte Young, “a

court need only conduct a ‘straightforward inquiry into whether the complaint alleges an ongoing

violation of federal law and seeks relief properly characterized as prospective.’” Verizon Md. Inc.

v. PSC, 535 U.S. 635, 645 (2002) (quoting Coeur d' Alene Tribe, 521 U.S. at 296) (O’Connor, J.,

concurring)). Here, Sibley seeks declaratory relief. He asks the Court to declare that N.Y. Penal

Law § 400.00(1) is unconstitutional on its face and as applied to him.

        Judge Watches argues that the relief Sibley seeks is retrospective, since Watches has

already denied Sibley’s license application. See Aron, 48 F. Supp. 3d 367 (finding that pistol

permit applicant had not alleged “viable claims seeking prospective equitable relief sufficient to

invoke the doctrine of Ex Parte Young” against licensing officer-judge).9 The Court disagrees.


9
 The Aron court did not discuss the effect of plaintiff’s constitutional attacks on N.Y. Penal Law § 400.00 in its
Eleventh Amendment immunity analysis.

                                                       25
        Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 26 of 30




       Sibley is not simply asking the Court to declare that Judge Watches violated his

constitutional rights in the past, nor is he seeking damages or some other sort of compensatory

relief affecting the financial liability of New York State.        See Verizon Md., 535 U.S. 646

(explaining that, while plaintiff’s request for declaratory relief sought a declaration of both past

and future ineffectiveness of state official’s action, it did not impose a monetary loss upon the state

and in that sense was indistinguishable from injunctive relief); Nelson v. Miller, 170 F.3d 641, 646

(6th Cir. 1999) (“When the relief sought is ‘retroactive,’ it usually takes the form of money

damages, and thereby significantly implicates the governmental entity itself.”); see also, e.g.,

Clark v. Dinapoli, 510 F. App’x 49, 51 (2d Cir. 2013) (summary order) (holding that request for

injunctive and declaratory relief for due process violations stemming from a retirement benefits

hearing did not fall within Ex Parte Young); Doe v. Haas, 427 F. Supp. 3d 336, 347-48 (E.D.N.Y.

2019) (finding that student’s discrimination complaint arising from a disciplinary hearing only

sought retroactive relief where it sought a declaration that school violated student’s due process

rights and rights to be free from gender discrimination, and requested an injunction requiring

information regarding the disciplinary proceeding to be removed from his record and transcript);

Trapani v. Dagostino, No. 9:18-CV-0805 (DNH/CFH), 2019 U.S. Dist. LEXIS 35379, at *13

(N.D.N.Y. Mar. 6, 2019) (characterizing relief as retrospective where plaintiff merely sought a

declaration that prosecutor’s statements to grand jury violated his First and Fourth Amendment

rights); Kim v. Dep’t of Licensing, No. CV06-1516 MJP, 2007 U.S. Dist. LEXIS 21915, at *7

(W.D. Wash. Mar. 27, 2007) (holding that plaintiff’s challenge to the constitutionality of statutes

was “more properly characterized as retrospective than prospective” and was “an attempted end-

run around the Eleventh Amendment bar” where plaintiff admitted that he believed he would be

entitled to a refund if the statutes were overturned).



                                                  26
         Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 27 of 30




        Rather, here, Sibley seeks a declaration that a state statute, both facially and as applied to

him, is unconstitutional. Courts have considered this type of relief to be prospective. See S.F. Cty.

Democratic Cent. Comm. v. March Fong Eu, 826 F.2d 814, 824-25 (9th Cir. 1987) (“[T]he

Eleventh Amendment does not bar an action seeking prospective relief from enforcement of an

unconstitutional statute. Because plaintiffs do not seek damages, but only declaratory and

injunctive relief, Ex parte Young is directly controlling.” (internal citation omitted)); Dubuc v.

Mich. Bd. of Law Examiners, 342 F.3d 610 (6th Cir. 2003) (holding that complaint challenging

bar admission rules as unconstitutional both facially and as applied alleged an ongoing violation

of federal law and “sought only injunctive and declaratory relief, not a money judgment or any

other retrospective relief”); Tarrant Reg’l Water Dist. v. Sevenoaks, 545 F.3d 906, 912-13 (10th

Cir. 2008) (holding that relief sought—“namely, a declaratory judgment that the laws at issue are

unconstitutional and cannot be enforced to the detriment of [plaintiff], as well as an injunction

prohibiting the defendants from enforcing those laws—is clearly prospective.”); Attwood v.

Clemons, 818 F. App’x 863 (11th Cir. 2020) (unpublished op.) (“An injunction is necessarily

prospective, and the Supreme Court has held that declaratory relief is treated the same when it

exposes the defendant to no more liability than an injunction.” (citing Verizon Md., 535 U.S. at

646)); see also, e.g., Morin v. Leahy, 189 F. Supp. 3d 226, 236 (D. Mass. 2016) (permitting Second

Amendment challenge to firearms licensing law to proceed against official who denied license

application).

        Accordingly, Judge Watches’s motion to dismiss based on immunity is denied.10

        Defendant Governor Cuomo also moves to dismiss Sibley’s claims against him based on

Eleventh Amendment immunity. “Under Ex parte Young, the state officer against whom a suit is


10
  Judge Watches also raises judicial immunity as a ground for dismissal, but that doctrine applies to individual
capacity claims, and here, Sibley has only sued Watches in his official capacity.

                                                      27
          Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 28 of 30




brought ‘must have some connection with the enforcement of the act’ that is in continued violation

of federal law.” Dairy Mart Convenience Stores, Inc. v. Nickel (In re Dairy Mart Convenience

Stores, Inc.), 411 F.3d 367, 372-73 (2d Cir. 2005). Here, Sibley merely alleges that Governor

Cuomo is authorized to charge Sibley with a violation of N.Y. Penal Law § 265.01(1). ECF No.

56 ¶ 25. Merely alleging that an official has the general duty to enforce or execute the law is

insufficient to overcome Eleventh Amendment immunity. See Wang v. Pataki, 164 F. Supp. 2d

406, 410 (S.D.N.Y. 2001); Aron, 48 F. Supp. 3d at 369. Accordingly, Sibley’s first and second

claims are DISMISSED as to Defendant Cuomo based on Eleventh Amendment immunity.

                                                 CONCLUSION

         For the reasons stated, Defendants’ motions to dismiss are GRANTED, and Sibley’s

motion to expedite, for judicial notice, and for a preliminary injunction is denied as MOOT.11

Sibley’s first and second claims are DISMISSED WITHOUT PREJUDICE but without leave to

amend. See Liu v. United States Cong., No. 19-3054, 2020 U.S. App. LEXIS 33950, at *14 (2d

Cir. Oct. 28, 2020) (explaining that dismissals for lack of standing must be without prejudice).

The Clerk of Court is directed to terminate Defendants Baker, Corlett, and Cuomo as parties.

         The Court will grant Sibley a final chance to amend only to replead his third claim against

Judge Watches and only to cure the defects identified herein. See Wright v. Ernst & Young, LLP,

No. 97 Civ. 2189 (SAS), 1997 U.S. Dist. LEXIS 13630, 1997 WL 563782, at *3 (S.D.N.Y. Sept.

10, 1997) (“Where the possibility exists that [a] defect can be cured,” leave to amend “should

normally be granted. . . .”), aff’d, 152 F.3d 169 (2d Cir. 1998). No new claims or parties may be


11
   Additionally, the motion for preliminary injunction seeks injunctive relief related to Sibley’s right to possess a
handgun in his home. ECF No. 65 at 1. The Court previously dismissed Sibley’s claims related to in-home possession.
Thus, a preliminary injunction related to in-home possession is not available. See Wine v. Chapdelaine, No. 3:18-cv-
704 (VAB), 2020 U.S. Dist. LEXIS 126708, at *28 (D. Conn. July 19, 2020) (denying motion for preliminary
injunction that was unrelated to plaintiff’s remaining underlying claim); DeBeers Consol. Mines Ltd. v. United States,
325 U.S. 212, 220 (1945) (holding that a preliminary injunction is “appropriate to grant intermediate relief of the same
character as that which may be granted finally”).

                                                          28
         Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 29 of 30




added. If Sibley wishes to amend, he shall file a Fourth Amended Complaint by November 30,

2020. Judge Watches shall file any responsive motion or pleading within 15 days thereafter.

        Additionally, because the only potentially remaining claim is related to the Article 78

proceeding pending in state court, the parties shall brief the Court on whether abstention is

appropriate.12 See, e.g., Fender v. Wash. Cty., No. 14cv0142, 2014 U.S. Dist. LEXIS 52120, at *5

(W.D. Pa. Apr. 15, 2014) (explaining abstention doctrines pursuant to Pullman, Burford, and

Younger,13 and applying Pullman abstention where the resolution of a question of state law could

potentially obviate the need for federal adjudication of plaintiff’s constitutional claims); Davis v.

Grimes, 9 F. Supp. 3d 12, 34 (D. Mass. 2014) (directing supplemental briefing on Pullman

abstention); Cayuse, LLC v. United States, No. 2:14-CV-8093 (ES)(JAD), 2017 U.S. Dist. LEXIS

43435, at *16-17 (D.N.J. Mar. 24, 2017) (applying Younger abstention to firearms license

challenge where application was pending in state court). But see Franza v. Stanford, No. 16-CV-

7635 (KMK), 2018 U.S. Dist. LEXIS 24385, at *30 (S.D.N.Y. Feb. 14, 2018) (denying abstention

even though Article 78 proceeding was pending in state court).

        Judge Watches shall incorporate his position on abstention into his response to the Fourth

Amended Complaint. Sibley shall respond to Judge Watches’ filing within 15 days, and Watches

may reply within 15 days.

        If Sibley fails to file a Fourth Amended Complaint by November 30, 2020, this case will

be dismissed without further order of the Court, and the Clerk of Court shall close this case.

Dismissal will be without prejudice to Sibley’s ability to present his constitutional claims to the

New York state court in his Article 78 proceeding. See Deacon’s Bench, Inc. v. Hoffman, 477


12
   The Court recognizes that both Sibley and Watches renounced abstention in response to the Third Amended
Complaint. However, abstention may be an appropriate course of action.
13
   Railroad Comm’n v. Pullman Co., 312 U.S. 496 (1941); Burford v. Sun Oil Co., 319 U.S. 315 (1943); Younger v.
Harris, 401 U.S. 37 (1971).

                                                      29
        Case 6:19-cv-06517-FPG Document 73 Filed 11/16/20 Page 30 of 30




N.Y.S.2d 447, 449 (App. Div. 3d Dep’t 1984) (“[W]hen a complaint is dismissed for legal

insufficiency or other defect in pleading, it does not act as a bar to commencement of a new action

for the same relief unless the dismissal was expressly made on the merits . . .”); Hanrahan v.

Riverhead Nursing Home, 592 F.3d 367, 369 (2d Cir. 2010) (“[A] dismissal of an action by a New

York court may not be considered a dismissal on the merits if it does not specifically state that the

dismissal is on the merits”) (citation and internal quotation marks omitted); cf. McKinney v. New

York, 433 N.Y.S.2d 193, 196 (App. Div. 2nd Dept. 1980) (“[A] dismissal at the pleading stage is

res judicata where the action is sought to be recommenced on the same pleading.”).

       IT IS SO ORDERED.

Dated: November 16, 2020
       Rochester, New York
                                                      ____________________________
                                                      HON. FRANK P. GERACI, JR.
                                                      Chief Judge
                                                      United States District Court




                                                 30
